Citation Nr: 9927671	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-20 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES 

1.  Entitlement to restoration of a 100 percent disability 
evaluation for Hodgkin's disease, currently evaluated as 
noncompensably disabling.  

2.  Entitlement to an increased rating for Hodgkin's disease, 
currently evaluated as noncompensably disabling.  

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from April 1969 until December 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision from St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).  This rating decision proposed to 
reduce the veteran's disability rating for the Hodgkin's 
disease, from 100 percent disabling, in effect since April 
19, 1995, to noncompensably disabling.  A June 1997 rating 
decision reduced the veteran's disability rating to a 
noncompensable evaluation, effective on September 1, 1997.

The issue of entitlement to service connection for major 
depression is remanded to the RO, as discussed below.


FINDINGS OF FACT

1.  Before and since the June 1997 rating action that reduced 
the rating from 100 percent to a noncompensable evaluation, 
the veteran's Hodgkin's disease has been in remission.

2.  The veteran's Hodgkin's disease is currently in remission 
with no reported residuals.



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent schedular 
evaluation for Hodgkin's disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 3.105, 
3.343, Part 4, Diagnostic Code 7709 (1998).  

2.  The schedular criteria for a compensable rating for 
Hodgkin's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7709 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that the RO should not have reduced his 
disability evaluation for Hodgkin's disease from 100 percent 
to a zero percent evaluation.  Specifically, he maintains 
that his condition has not improved from the initial grant of 
service connection in 1995, and that his symptoms include 
chronic fatigue, generalized weakness, peripheral neuropathy, 
and depression.  He also claims that if his 100 percent 
evaluation is not restored, he should be granted an increased 
rating for his symptoms, which he claims are the result of 
his Hodgkin's disease.

The Board finds that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  In addition, the 
Board is satisfied that all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107.  

It is essential in the evaluation of a disability that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (1998).  A review of the medical records disclosed that 
in a May 1995 statement, a private physician, J.A. Stone, 
M.D., reported that the veteran had been under his care since 
1995 for the treatment of Stage IV Hodgkin's disease.  He was 
treated with a variety of medications in conjunction with 
chemotherapy.  He indicated that the veteran was fully 
disabled at that time but his prognosis indicated that the 
veteran would be gainfully employed within 3 months after 
completion of chemotherapy.  Based upon this medical record 
service connection was granted in a July 1995 rating 
decision, and a 100 percent evaluation was assigned.  

The evaluation assigned for service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
schedule for rating disabilities, 38 C.F.R. Part 4 (1998).  
During pendency of this appeal, the VA Schedule of Ratings 
for the hemic and lymphatic system was amended, effective 
October 23, 1995.  Consistent with the decision in Marcoux v. 
Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for the hemic and lymphatic system most 
favorable to the veteran must be applied.

The RO has evaluated the veteran's increased rating and 
restoration claims under both the pertinent rating criteria 
in effect prior to October 23, 1995, and thereafter.  The 
Board will also evaluate his claims under both.

Currently, the veteran's service-connected Hodgkin's disease 
is rated under 38 C.F.R. § 4.117, Diagnostic code 7709, 
Hodgkin's disease, and a noncompensable rating is assigned.  
Under Diagnostic Code 7709 in effect after October 23, 1995, 
a 100 percent rating is warranted for Hodgkin's disease when 
the disease is active or during a treatment phase.  The note 
to Diagnostic Code 7709 provides that 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six moths after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, the disease is to be rated on 
residuals.

Under Diagnostic Code 7709 in effect prior to October 23, 
1995, a 100 percent rating was of application for acute 
(malignant) or chronic types of Hodgkin's disease with 
frequent episodes of high or progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
general weakness.  A 60 percent rating was warranted if there 
was evidence of general muscular weakness with loss of weight 
and chronic anemia, or secondary pressure symptoms such as 
marked dyspnea, edema with pains and weakness of extremity, 
or other evidence of severe impairment of general health.  A 
30 percent rating was for application if there was evidence 
of occasional low-grade fever, mild anemia, fatigability or 
pruritus.  The note to Diagnostic Code 7709 provided that 100 
percent rating would be continued for one year following 
cessation of therapeutic procedure.  If no local recurrence 
or invasion of other organs would then be shown, the disease 
was to be rated based on residuals.

38 C.F.R. § 4.31 provides that in every instance where the 
rating schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned if the criteria for 
a compensable rating have not been met.

A.  Restoration

Initially, the Board will consider whether the RO complied 
with the provisions of 38 C.F.R. § 3.105(e) as mandated by 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).  38 C.F.R. 
§ 3.105(e) (1998) provides that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted and the reduction would result in a decrease of 
compensation payments being made, a rating proposing the 
reduction will be prepared setting forth all material facts 
and reasons, and then the beneficiary will be notified and 
furnished details and reasons therefor and given 60 days 
before presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and the award will be 
reduced, effective the last day of the month in which a 60-
day period, from the date of notice to the beneficiary of the 
final rating action expires.  

38 C.F.R. § 3.105 provides, in pertinent part, that the 
beneficiary will be informed of the opportunity for a 
predetermination hearing providing a request for such hearing 
is received within 30 days from the date of the notice, and 
that, if a predetermination hearing is not requested, the 
final rating action will be based solely on the evidence of 
record.  

In this case, a March 1997 rating action proposed reduction 
of the 100 percent evaluation for Hodgkin's disease.  In a 
letter dated in March 1997, the appellant was advised of the 
proposed reduction for his service-connected disability.  He 
was advised in the letter that he had 60 days to submit new 
evidence to show that the reduction should not be made.  He 
was also advised that, if the proposed reduction became 
final, his compensation would not be reduced until the last 
day of the month in which a 60-day period from the date of 
the notice of the filing rating action expired.  He was also 
advised that he could request a personal hearing to present 
evidence.  The record indicates that the appellant did 
request a hearing, however, he chose to cancel a hearing 
scheduled in June1997.  Moreover, he did not submit 
additional evidence concerning the reduction.  A June 1997 
rating action reduced the evaluation for Hodgkin's disease, 
from 100 percent disabling, in effect since April 19,1995, to 
a noncompensable evaluation, effective on September  1, 1997.  
The Board finds that the RO complied with the provisions of 
38 C.F.R. § 3.105(e) concerning the reduction of his 
evaluation.  

The reduction in the veteran's rating has been accomplished 
upon the basis of his most recent VA and private examinations 
plus the fact that his symptoms were in remission.  As a 
result of the reduction in the above evaluation, the Board 
has referred to the provisions of 38 C.F.R. § 3.344, as 
required by the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) in Brown.  The Court, in citing this 
regulation, noted that examinations that were less full and 
complete than those on which payments were authorized, would 
not be used as a basis for reduction. 

The veteran has also expressed dissatisfaction with the 
results of his most recent VA examination.  The veteran's 
representative in the April 1999 written brief to the Board 
also indicated that the RO failed to take into consideration 
38 C.F.R. § 3.344 and the reduction void ab initio.  The 
Board points out that the veteran's 100 percent disability 
evaluation for Hodgkin's disease had not been in effect for 
five years or more.  Moreover, both the old and the new the 
rating schedule criteria provide for reduction of the 100 
percent rating after discontinuance of treatment for the 
malignancy.  Consequently, the Board finds that 38 C.F.R. 
§ 3.344(a) (1998) is not applicable in the instant appeal.  
Regardless, a review of the medical record shows that the 
appropriate tests were administered and the Board discerns no 
significant deficiency in the most recent VA examination that 
was conducted in February 1997.  

Based on the entire evidence of record, as discussed below, 
the Board finds that the reduction was in order, as a 
compensable rating for the veteran's service-connected 
Hodgkin's disease is not warranted under the rating criteria 
in effect prior to or since October 23, 1995.  

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).

In other words, this provision authorizes a reduction in the 
rating when sustained improvement is demonstrated.  In this 
regard, the February 1997 VA examination report shows that 
the physician concluded that there were no ascertainable 
residuals from Hodgkin's disease.  This was confirmed by the 
veteran's private physician in a May 1997 statement in which 
he agreed with the VA physician by noting that there was no 
evidence of recurrent Hodgkin's disease.  The fact that the 
veteran's symptoms had clearly improved over time warranted 
the reduction.  Accordingly, the Board finds that restoration 
of the 100 percent evaluation is not warranted based either 
on the "old" or "new" Diagnostic Code 7709, as discussed 
above.

B.  Increased rating

In regard to the increased rating claim, the Board notes 
that, at the February 1997 VA examination, the veteran 
reported symptoms that included fatigue, dull aching joint 
pain, numbness in the extremities, extreme weakness, and 
ringing in his ears.  On examination there was evidence of 
decreased sensory modalities in the stocking and glove 
distribution of both extremities.  However, the veteran also 
noted that he no longer experienced recurrent fever.  
Further, he indicated that there was no further lymph node 
enlargement.  He had only one episode of night sweats since 
chemotherapy.  Furthermore, his weight had been stable for at 
least one month.  On the physical examination, there was no 
evidence of lymphadenopathy, muscle atrophy or weakness.  
Most importantly, the VA examiner -- based on his review of 
the entire clinical record, pertinent history, and 
contemporaneous examination - reported that the veteran's 
Hodgkin's disease was in remission and was not productive of 
any symptomatology. 

Furthermore, the veteran's private physician reported in May 
1997 that there were no symptoms referable to the recurrent 
disease.  On examination, there was no evidence of lymph 
node, liver or spleen enlargement.  Although the veteran has 
repeatedly reported symptoms of fever and general weakness, 
attributing such symptoms to his Hodgkin's disease, objective 
clinical records fail to show any support for such 
contentions.  Thus, the entirety of the evidence does not 
provide a basis for an increased disability evaluation of 
this disorder based either on the "old" or "new" Diagnostic 
Code 7709, as discussed above.

It is noted that the veteran's private physician reported 
that the veteran had approximately a 30 percent chance of 
recurrence and needed to continue follow-up care.  While this 
is true, it should be noted that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, if there is recurrence of the 
veteran's disability, he is welcome to file a claim for any 
ascertainable residuals at that point in time.

C.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This case does not present factors 
such as frequent periods of hospitalization or marked 
interference with employment.  

In regards to industrial impairment, the veteran reported at 
his July 1997 VA examination that he was fired from his job 
after working for 20 years as a stock clerk with a school 
board in 1996.  He believes that he was fired because he was 
a cancer survivor although the school board falsely accused 
him of smoking marijuana on school property.  At the March 
1999 personal hearing, the veteran explained that after going 
through the appeal process he regained his job in 1997.  He 
further indicated that he had to take off from work at least 
480 hours in the last year due to his Hodgkin's disease.  He 
further noted that he had applied for early retirement due to 
his symptoms.  Although he now contends that he may retire 
because of his service connected disability, he has not 
produced any documents from his place of employment 
implicating his service-connected disability in his excessive 
absences or pending retirement.  Further he indicated at his 
personal hearing that he could not furnish any documentation, 
medical or otherwise, to support these statements.

Still further, his claim of being so impaired that he missed 
an inordinate amount of time at work is not supported by the 
medical records.  A review of the claims file does not show 
that this service-connected disorder has resulted in 
hospitalization.  The most recent VA outpatient records that 
date in 1997 only relate to his non-service connected 
disability.  He reported at the personal hearing that he was 
to receive a VA examination in 1997, but he failed to report.  
He further indicated that he received treatment from his 
private physician in 1997, but as reported above, this 
physician indicated in a May 1997 statement that there were 
no recurring symptoms of Hodgkin's disease.  As discussed 
above, the medical evidence explicitly reveals that the 
Hodgkin's disease is in complete remission.  Neither his 
statements nor the medical records indicate that the 
disability warrants the assignment of an extraschedular 
evaluation.


ORDER

Entitlement to restoration of a 100 percent evaluation for 
Hodgkin's disease is denied.

Entitlement to an increased rating for Hodgkin's disease is 
denied.  

REMAND

A July 1997 rating decision denied service connection for a 
chronic acquired psychiatric disorder.  In the April 1999 
informal hearing presentation, the veteran's representative 
noted disagreement with this denial.  The veteran added 
further disagreement at the May 1999 personal hearing.  A 
written notice of disagreement (NOD) dated and received by 
the Board on May 25, 1999, has been associated with the claim 
folder.

The Court held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when an NOD is filed, the Board should remand, rather 
than refer, the issue to the RO for the issuance of a SOC.  
Consequently, this matter is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case to the veteran and his 
representative concerning the issue of 
entitlement to service connection for 
major depression.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


	

 

